DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

2.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JAPAN 2018-098494 filed 05/23/2018.

Information Disclosure Statement

3.	The information disclosure statement filed on 11/18/2020 has been considered and placed in the application file.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f): 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: signal processing section in claims 17 and 21.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Objections

7.	Claims 3, 15, 19, and 31 are objected to because of the following informalities:  

	Regarding dependent claim 3, dependent claim 15, dependent claim 19 and dependent claim 31, each of the above claim recites the phrase “in a case”, which can cause confusion. The examiner suggest that Applicant can amend “in a case” to e.g., - - if - - for clarification.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3, 15, 19, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 3 is indefinite because the scope of the term “reachable” in lines 4 and 9 are not defined and thus rendered the scope of the claim indefinite.

	Claim 15 recites the limitation “the single second circuit network” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 19 is indefinite because the scope of the term “reachable” in lines 5 and 10 are not defined and thus rendered the scope of the claim indefinite.
	
	Claim 31 recites the limitation “the single second circuit network” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-5, 9-14, 16-21, 25-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. JP 2009-188858 (cited by Applicant, English Translation, hereinafter, “Itoi”) in view of Oriki JP 11-248775 (cited by Applicant, English Translation).
 
	Regarding claim 1, Itoi teaches a cable apparatus (including microphones 11, 12 and connections in Figs. 1, 16, pars [0033], [0080]; this output may be, for example, transmission via a communication line to a predetermined device, par [0042]; Information received from a touch panel or the like may be received, information transmitted via a wired or wireless communication line may be received, par [0046], see Itoi), comprising: 
		wiring for input (see wired connection between microphone 11 and an average processing unit 16, Figs. 1, 16, pars [0033], [0080], see Itoi) which is electrically connected to a device (including audio output apparatus 1, an output unit 14, Figs. 1, 16, pars [0033], [0080], see Itoi) and through which an input signal (a voice signal, microphone 11 acquires voice uttered by a speaker and converts it into a voice signal. Note that the 1 microphone 11 also acquires noise other than voice uttered by and an  noise signal induced are transmitted (the induced noise of the MRI generated in the 1 microphone 11, par [0037], see Itoi), and 
		wiring for noise detection (see wired connection between microphone 12 and a noise cancellation unit 13, Figs. 1, 16, pars [0033], [0080], see Itoi) which is electrically connected to a noise cancellation unit 13, Figs. 1, 16, pars [0033], [0080], see Itoi).
	Itoi further teaches the 2 microphone 12, like the 1 microphone 11, may be one that captures air vibrations of air, that is, may be capable of detecting sound, or may be a dummy microphone that has el electrical characteristics similar to the 1 microphone 11 and does not capture air vibrations. Here, the electrical characteristic may be, for example, a capacitance or an electric impedance at around 1 kHz.  Electromagnetic induction noise resulting from their electromagnetic induction noise, vibration noise, and vibration may or may not be attributable to MRI. In the former case, since the 2 microphone 12 as the dummy microphone is c lose to the 1 microphone 11, it is possible to capture the MRI induced noise that is substantially the same as the induced noise of the MRI generated in the 1 microphone 11 (see par [0037], see Itoi)
	However, Itoi does not explicitly disclose electrically connected to an adjustment element enabled to be adjusted to an impedance corresponding to an input impedance of an output circuit of the device and in which the RF noise signal is induced.
	Oriki teaches apparatus and method for measuring characteristic of noise filter, and apparatus and method for selecting noise filter using the apparatus (see Title) in wiring for noise detection (see wired connection between noise injection unit 3, Fig. 1 and noise filter 1, Fig. 1, page 12, first paragraph, see Oriki) which is electrically connected to an adjustment element (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki; a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) enabled to be adjusted to an impedance (a plurality of impedance values of the load 6, page 9, fourth paragraph, see Oriki) corresponding to an input impedance (a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) of an output circuit of the device (output of the load 6, Fig. 1) and in which the RF noise signal (The effect is greatly affected by the impedance of the equipment and the impedance of the actual test circuit. Therefore, the noise attenuation characteristic, which is the characteristic of the noise filter, is significantly different from the catalog specification based on the above-described evaluation method, and it often takes time to take measures against noise (EMI measures), e.g., Electromagnetic interference (EMI), also called radio-frequency interference (RFI), see page 6, par [0004], see Oriki) is induced (The relationship between the impedance of the load 6 and the attenuation characteristic of each noise filter 1 is stored as basic data based on the attenuation characteristic of the noise filter 1 measured by the measurement unit 4 in combination with the above, Fig. 1, page 9, fourth paragraph, see Oriki).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the apparatus and method for measuring characteristic of noise filter, and apparatus and method for selecting noise electrically connected to an adjustment element enabled to be adjusted to an impedance corresponding to an input impedance of an output circuit of the device and in which the RF noise signal is induced as claimed for purpose of suppressing noises emitted from an electronic device itself as suggested by Oriki in Abstract.  

	Regarding claim 2, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches wherein a first signal in a first frequency band (a signal including audio uttered by a speaker, FIG. 13 and FIG. 14, par [0070], see Itoi) output from the device (including audio output apparatus 1, an output unit 14, Figs. 1, 16, pars [0033], [0080], see Itoi; the load 6, Fig. 1, see Oriki) and a second signal in a second frequency band induced by a radio wave (electromagnetic induction noise, par [0069], see Itoi) are transmitted together to the wiring for input (As shown in FIG. 5, sound 42 exiting the speaker's mouth 41 is acquired by the 1 microphone 11, par [0039], see Itoi), and the first signal in the first frequency band is not transmitted to the wiring for noise detection (Even when the piezoelectric element is polarized, the dummy microphone does not capture the vibration of air, I. e., does not detect sound (or has little ability to detect sound) par [0039], see Itoi), and the second signal in the second frequency band induced by the radio wave (electromagnetic induction noise, par [0069], see Itoi) is transmitted to the wiring for noise detection (since the 2 microphone 12 has the same electrical specification as that of the 1 microphone 11, it is possible to obtain noise similar to electromagnetic induction noise and vibration noise captured by the 1 microphone 11, par [0069], see Itoi). 

	Regarding claim 3, Itoi in view of Oriki teaches the cable apparatus according to claim 2.  Itoi in view of Oriki as modified, teaches wherein the first signal and the second signal are transmitted to the wiring for input (sound 42 exiting the speaker's mouth 41 is acquired by the 1 microphone 11; electromagnetic induction noise and vibration noise captured by the 1 microphone 11, par [0039], see Itoi) in a case where the wiring for input is located within a reachable range of the radio wave from a transmission source for the radio wave (In the case where the 2 microphone 12 is a dummy microphone, the 2 microphone 12 may be arranged near t he 1 microphone 11 because there is no function of detecting sound. FIG. 5 is a diagram showing an example of a positional relationship between the 2 microphone 12, the 1 microphone 1 1, and the position of the speaker's mouth 41 when the 2 microphone 12 is a dummy microphone, par [0039], see Itoi), and the first signal is not transmitted to the wiring for noise detection and the second signal is transmitted to the wiring for noise detection in a case where the wiring for noise detection is located within the reachable range of the radio wave (although the 2 microphone 12 is arranged on the back side of the 1 microphone 11, it does not capture the sound 42 itself because it does not capture the vibration of air. On the other hand, since the 2 microphone 12 has the same electrical specification as that of the 1 microphone 11, it is possible to obtain noise similar to electromagnetic induction noise and vibration noise captured by the 1 microphone 11, par [0039], see Itoi). 
 
	Regarding claim 4, Itoi in view of Oriki teaches the cable apparatus according to claim 2.  Itoi in view of Oriki as modified, teaches wherein the adjustment element is configured to be adjusted to the impedance (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki; a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) such that a first circuit network including the device and the wiring for input (including load 6, and connections Fig. 1, page 9, third paragraph, see Oriki) and a second circuit network including the adjustment element (including filter 1, and connections Fig. 1, page 9, third paragraph, see Oriki) and the wiring for noise detection have, in the second frequency band, an identical frequency characteristic or corresponding frequency characteristics (The load 6 has a variable impedance so that the characteristic measurement of the noise filter 1 as described above can be performed in a state that matches the intended use conditions of the actual electronic device, page 9, third paragraph, see Oriki). 
 
	Regarding claim 5, Itoi in view of Oriki teaches the cable apparatus according to claim 2.  Itoi in view of Oriki as modified, teaches wherein 
		in the second frequency band, a first period during which the radio wave is transmitted (high level in Fig. 13, see Itoi) and a second period during which the radio wave is not transmitted (low level in Fig. 13, see Itoi; As shown in FIG. 13, it can be seen that the level of sound uttered by the speaker is sufficiently larger than that of the cancelled noise. Accordingly, voice uttered by the speaker can be heard cl ear by the noise-removed voice signal, par [0070], see Itoi) are repeatedly (see wave shape in sections having even space on bottom of Fig. 14, see Itoi) present in a time domain (When a time period in which the audio signal output from the output unit 14 is at a level , 
		a third frequency band of a third signal resulting from repetition of the first period and the second period includes a frequency band lower than the second frequency band and is included in the first frequency band (including low level and high level in Fig. 14, see Itoi. As shown in FIG. 14, the trigger signal of the MRI may also be measured, recorded, and displayed simultaneously with the audio signal of the speaker par [0071], see Itoi), 
		a signal from the wiring for input includes a signal (the 1 microphone 11 is arranged at a position close to the mouth o f the speaker during use of the speaker. It is for acquiring effectively the sound which the speaking person uttered, par [0035, see Itoi) with the third signal superimposed on the first signal (FIG. 4 shows a side view of a bidirectional microphone. As shown in FIG. 1, the noise of the MRI traveling in the radial direction of the gantry relative to the 1 microphone 11 mounted on the mouth of the subject enters from the side surface of the first microphone 11, par [0035, see Itoi), and 
		a signal from the wiring for noise detection includes the third signal (since the 2 microphone 12 as the dummy microphone is c lose to the 1 microphone 11, it is possible to capture the MRI induced noise that is substantially the same as the induced noise of the MRI generated in the 1 microphone 1, see par [0035, see Itoi). 

	Regarding claim 9, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches when the difference in electrical characteristics between the two is equal to or less than ± 15% of any electrical characteristic, it ma y be considered that the electrical characteristics of both are close to each other (par [0037, see Itoi).
	However, Itoi in view of Oriki does not explicitly disclose wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially identical characteristics.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially identical characteristics would have recognized and would have been obvious to try to have utilized the cable apparatus of Itoi in view of Oriki such that to obtain wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially identical characteristics as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein the wiring for input and the wiring for noise detection have a substantially different length and substantially identical characteristics; wherein the wiring for input and the wiring for noise detection have a substantially different length and substantially different characteristics; wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially different characteristics; wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially identical characteristics) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of suppressing noises emitted from an electronic device itself as suggested by Oriki in Abstract.   
	
	Regarding claim 10, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches wherein the input signal and the RF noise signal include analog signals (Although not shown in FIG. 1, the audio signal and the noise signal may be converted into a digital signal by an A / D conversion or a D / A conversion, and may be converted into an analog signal, par [0049], see Itoi). 
 
	Regarding claim 11, Itoi in view of Oriki teaches the cable apparatus according to claim 10.  Itoi in view of Oriki as modified, teaches wherein the input signal includes a voice signal (Note that, although not explicitly shown in FIG. 1, a voice signal is generated during various kinds of processing in the voice output device 1, par [0048], see Itoi). 
 
	Regarding claim 12, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches wherein the device includes a sensor or an output apparatus which outputs an analog signal (microphone 11, Fig. 1, par [0033], see Itoi). 
 
claim 13, Itoi in view of Oriki teaches the cable apparatus according to claim 12.  Itoi in view of Oriki as modified, teaches wherein the device includes a microphone (microphone 11, Fig. 1, par [0033], see Itoi). 
 
	Regarding claim 14, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches wherein the adjustment element includes at least one of a resistor, a capacitor, or an inductor (The load 6 has two roles: a role of a load resistor for determining the value of a current flowing through the noise filter, and a role of simulating the input impedance of a device to be treated. For this reason, there is provided a high-frequency-capable resistor having a small change in the resistance value up to around 100 MHz as a role of the load resistance, and a switch circuit for changing the resistance value. Further, it has an LC circuit and a switch circuit for simulating the input impedance, Fig. 1, page 12, third paragraph, see Oriki). 

 	Regarding claim 16, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches further comprising: 
		the device (electronic device, par [0003], see Oriki); and 
		the adjustment element (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki).
	
claim 17, Itoi teaches a noise canceling apparatus (A noise canceling section for canceling the noise signal from the sound signal by using a noise signal obtained by a 2 microphone for acquiring noise and an output section for outputting an audio signal whose noise is canceled by the noise canceling section, see par [0092], see Figs. 1, 16, pars [0033], [0080], see Itoi) comprising: 
		a signal processing section (this claim limitation invokes 112(f), which corresponding to a signal processing circuit 913, Fig. 1, par [0032]; signal processing circuit 113, Fig. 3, a processor, par [0055] in the Specification) (see processing circuit 51, Fig. 6, par [0041] see Itoi) configured to remove an  noise signal (As shown in FIG. 6, the processing circuit 51 receives the audio signal acquired by the 1 microphone 11 and the noise signal acquired by the 2 microphone 12, and adds a signal obtained by inverting the noise signal to the audio signal, thereby eliminating noise, Fig. 6, par [0041] see Itoi) to an input signal transmitted through wiring for input electrically connected to a device (including audio output apparatus 1, an output unit 14, Figs. 1, 16, pars [0033], [0080], see Itoi), using an  noise signal induced in wiring (the induced noise of the MRI generated in the 1 microphone 11, par [0037], see Itoi) for noise detection (see wired connection between microphone 12 and a noise cancellation unit 13, Figs. 1, 16, pars [0033], [0080], see Itoi) electrically connected to a noise cancellation unit 13, Figs. 1, 16, pars [0033], [0080], see Itoi).
	Itoi further teaches the 2 microphone 12, like the 1 microphone 11, may be one that captures air vibrations of air, that is, may be capable of detecting sound, or may be a dummy microphone that has el electrical characteristics similar to the 1 microphone 11 and does not capture air vibrations. Here, the electrical characteristic may be, for 
	However, Itoi does not explicitly disclose a noise signal induced in wiring being an RF noise signal induced in wiring; electrically connected to an adjustment element enabled to be adjusted to an impedance corresponding to an input impedance of an output circuit of the device.
	Oriki teaches apparatus and method for measuring characteristic of noise filter, and apparatus and method for selecting noise filter using the apparatus (see Title) in which the RF noise signal (The effect is greatly affected by the impedance of the equipment and the impedance of the actual test circuit. Therefore, the noise attenuation characteristic, which is the characteristic of the noise filter, is significantly different from the catalog specification based on the above-described evaluation method, and it often takes time to take measures against noise (EMI measures), e.g., Electromagnetic interference (EMI), also called radio-frequency interference (RFI), see page 6, par [0004], see Oriki) is induced (The relationship between the impedance of the load 6 and the attenuation characteristic of each noise filter 1 is stored as basic data based on the attenuation characteristic of the noise filter 1 measured by the measurement unit 4 in combination with the above, Fig. 1, page 9, fourth paragraph, see Oriki) and in which wiring for noise detection (see wired connection between noise injection unit 3, Fig. 1 which is electrically connected to an adjustment element (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki; a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) enabled to be adjusted to an impedance (a plurality of impedance values of the load 6, page 9, fourth paragraph, see Oriki) corresponding to an input impedance (a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) of an output circuit of the device (output of the load 6, Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the apparatus and method for measuring characteristic of noise filter, and apparatus and method for selecting noise filter using the apparatus taught by Oriki with the cable apparatus of Itoi such that to obtain a noise signal induced in wiring being an RF noise signal induced in wiring; electrically connected to an adjustment element enabled to be adjusted to an impedance corresponding to an input impedance of an output circuit of the device as claimed for purpose of suppressing noises emitted from an electronic device itself as suggested by Oriki in Abstract.

	Regarding claim 18, this claim has similar limitations as Claim 2.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 2.
	
claim 19, this claim has similar limitations as Claim 3.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 3.

	Regarding claim 20, this claim has similar limitations as Claim 4.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 4.

	Regarding claim 21, this claim has similar limitations as Claim 5.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 5. In addition, limitation the signal processing section invokes 112(f) as of independent 17. 

	Regarding claim 25, this claim has similar limitations as Claim 9.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 9.

	Regarding claim 26, this claim has similar limitations as Claim 10.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 10.

claim 27, this claim has similar limitations as Claim 11.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 11.

	Regarding claim 28, this claim has similar limitations as Claim 12.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 12.

	Regarding claim 29, this claim has similar limitations as Claim 13.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 13.

	Regarding claim 30, this claim has similar limitations as Claim 14.  Therefore it is e interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 14.
	
 	Regarding claim 32, Itoi in view of Oriki teaches the noise canceling apparatus according to claim 17.  Itoi in view of Oriki as modified, teaches further comprising: 
		the device (electronic device, par [0003], see Oriki);
		the wiring for input (see connection from microphone 11, Fig. 1, par [0003], see Oriki); 
		the adjustment element (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki); and 
		the wiring for noise detection (see connection from microphone 11, Fig. 1, par [0003], see Oriki).

	Regarding claim 33, this claim merely reflect the apparatus to the method claim of Claim 17 and is therefore interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 17.

13.	Claims 6-8, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. JP 2009-188858 (cited by Applicant, English Translation, hereinafter, “Itoi”) in view of Oriki JP 11-248775 (cited by Applicant, English Translation), and further in view of Chiou et al. U.S. Patent Application Publication 20160247604 (hereinafter, “Chiou”).

	Regarding claim 6, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches preferably, t he 2 microphone 12 is arranged close to the 1 microphone 11 close to each other (see Fig. 4, par [0037], see Itoi). 
	However, Itoi in view of Oriki does not explicitly disclose wherein the wiring for input and the wiring for noise detection are disposed in proximity to each other.
	Chiou teaches cable structure (see Title) in which the first conductor 4 and the second conductor 5 are close to each other (see Figs. 1, 6C, par [0060], see Chiou).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the cable structure taught by Chiou with the cable apparatus of Itoi in view of Oriki such that to obtain wherein the wiring for input and the wiring for noise detection are disposed in proximity to each other as claimed for purpose being capable of suppressing the electromagnetic interference known as the radio frequency interference (RFI) as suggested by Chiou in paragraph [0044].  
	 
	Regarding claim 7, Itoi in view of Oriki in view of Chiou teaches the cable apparatus according to claim 6.  Itoi in view of Oriki in view of Chiou as modified, teaches, wherein the wiring for input and the wiring for noise detection are disposed parallel to each other (The conductive wires are parallel to each other along a first direction and between the first insulation layer and the second insulation layer, par [0060], see also Figs. 1, 6C, see Chiou). 
 
	Regarding claim 8, Itoi in view of Oriki in view of Chiou teaches the cable apparatus according to claim 6.  Itoi in view of Oriki in view of Chiou as modified, teaches wherein the wiring for input and the wiring for noise detection are combined into one cable (see cable structure in Figs. 1, 2A, par [0039], see Chiou). 

claim 22, this claim has similar limitations as Claim 6.  Therefore it is e interpreted and rejected under Itoi in view of Oriki in view of Chiou for the reasons set forth in the rejection of Claim 6.

	Regarding claim 23, this claim has similar limitations as Claim 7.  Therefore it is e interpreted and rejected under Itoi in view of Oriki in view of Chiou for the reasons set forth in the rejection of Claim 7.

	Regarding claim 24, this claim has similar limitations as Claim 8.  Therefore it is e interpreted and rejected under Itoi in view of Oriki in view of Chiou for the reasons set forth in the rejection of Claim 8.
	
14.	Claims 15, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. JP 2009-188858 (cited by Applicant, English Translation, hereinafter, “Itoi”) in view of Oriki JP 11-248775 (cited by Applicant, English Translation), and further in view of Kordis et al. U.S. Patent Application Publication 20120271136 (hereinafter, “Kordis”).

	Regarding claim 15, Itoi in view of Oriki teaches the cable apparatus according to claim 4.  Itoi in view of Oriki as modified teaches in addition, a single computer may be used, and a plurality of computers may be used. In other words, centralized processing may be performed or distributed processing may be performed (par [0095], see Itoi).
 wherein in a case where each of a plurality of the first circuit networks is provided with a different device, the single second circuit network is provided for the plurality of the first circuit networks. 
	Kordis teaches methods for detection of cardiac rhythm disorders using basket style cardiac mapping catheter (see Title) in which RF noise may result from, among other things, a lack of shielding of the long signal conduction wires that run from the mapping catheter to the associated recorder. In a typical electrophysiology laboratory, there are many other pieces of equipment that may generates significant RF noise, which can be picked up by the long lengths of unshielded shielded wires and superimposed upon the millivolt level signals from the mapping catheter (par [0182], see Kordis).   FIGS. 34G through 34H depict a non-limiting arrangement of radiopaque markers 198 (a marker 198 corresponding to a different device) with the spline basket 12 of the present invention. The number of radiopaque markers 198 may vary along each spline 14 and may vary from spline to spline (splines 14, Fig. 34G corresponding to a plurality of the first circuit networks). These figures represent the two-dimensional shadowgraphs produced by fluoroscopy. FIG. 34G is a side perspective view of the basket 12 under fluoroscopy. Each spline 14 has four radiopaque markers 198 identifying a particular electrode on a particular spline 14 (par [0154], see Kordis); the single second circuit network is provided for the plurality of the first circuit networks (see splines 14 in basket 12, Fig. 34G, par [0154], see Kordis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the methods for detection of cardiac rhythm disorders using basket style cardiac mapping catheter taught by Kordis noise signal being an RF noise signal as claimed for purpose of providing a significant improvement over the recorded signals as suggested by Kordis in paragraph [0174].

	Regarding claim 31, this claim has similar limitations as Claim 15.  Therefore it is e interpreted and rejected under Itoi in view of Oriki in view of Kordis for the reasons set forth in the rejection of Claim 15.
 	 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654